145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Soon Guan LEE; Sew Mooi Lee, Petitioners,v.Immigration and Naturalization Service, Respondent.
No. 97-70245, Atf-vwa-loq, Awk-enz-zrx.INS Nos. Abx-pan-cdx Aem-otg-gir.
United States Court of Appeals, Ninth Circuit.
Submitted May 13, 1998**.Decided May 22, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Soon Guan Lee and Sew Mooi Lee, natives and citizens of Malaysia, petition for review of the Board of Immigration Appeals' (BIA) denial of their applications for suspension of deportation under 8 U .S.C. § 1254(a).  Because the BIA's final order of deportation was entered on February 28, 1997, the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA) apply.  See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).  The Lees argue that IIRIRA § 309(c)(4)(E), which deprives this court of jurisdiction to review the BIA's discretionary decision whether the Lees established the requisite extreme hardship, see Kalaw, 133 F.3d at 1152, does not bar consideration of their contention that the BIA erred in failing to consider the hardship their United States citizen child would suffer if they were to leave her in this country upon their deportation.  This argument lacks merit because the issue whether the BIA considered all relevant factors is a matter of discretion.  See Salcido-Salcido v. INS, No. 96-70683, 1998 WL 111262 at * 1 (9th Cir.1998) (per curiam) (BIA abuses its discretion when it fails properly to weigh hardship that will result from family separation).


3
Petitioners' request for judicial notice is denied.


4
PETITION FOR REVIEW DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3